Per Curiam.
1. The verdict was authorized by the evidence.
2. The special grounds of the motion for a new trial do not show such error as requires a reversal of the judgment refusing a new trial.
3. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur, except Gilbert, J., not participating, and Russell, O. J., and Bell, J., who dissent.

E. K. Wilcox and Copeland, & Dulces, for plaintiff in error.
George M. Napier, attorney-general, G. 0. Spurlin, solicitor-general, T. B. Gress, assistant attorney-general, E. A. Sephens, and L. C. Bussell, contra.